 EL PASO MANOR, INC.597ElPasoManor,Inc.andHotel,Motel,RestaurantEmployees and BartendersLocal No. 628 of the Hotel & RestaurantEmployees and Bartenders InternationalUnion,ALF-CIO.' Case 28-CA-1369.May 15,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND BROWNOn January 10. 1967, Trial Examiner Henry S.Salim issued his Decision in the above-entitledproceeding, finding that theRespondent hadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in the attachedTrialExaminer'sDecision.He also found thatthe Respondent had not engaged in other unfairlaborpracticesalleged in the complaint andrecommended dismissal of the complaint to thatextent. Thereafter, the Respondent filed exceptionsto the Trial Examiner's Decision and a brief insupport thereof, and the General Counsel filedcross-exceptions with a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, cross-exceptions, and briefs and the entire record in thecase, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, withthe following modifications and additions:1.We agree with the Trial Examiner thatRespondent violated Section 8(a)(3), (4), and (1) ofthe Act by discharging Reymundo Chavez becausehe had engaged in protected activities on behalf oftheUnion, and because he had given adversetestimony against Respondent in a prior Boardproceeding.2 Like the Trial Examiner, we concludethat the so-called Ferrell incident, upon whichRespondent relies to support its contention thatChavez was discharged for cause, was seized uponby Respondent as a pretext to conceal the unlawfulreasons for the discharge.Respondent contends that it discharged Chavez, acocktail waiter in its Mardi Gras Club, on April 26,1966,3 because a "serious complaint" had been filedagainst Chavez the preceding day4 by a customernamed Ferrell. As set forth by the Trial Examiner,therecordrevealsthatonApril25Ferrellcomplained to Respondent's Club Manager Irwinthat he had been discourteously treated by Chavezon April 20 while he (Ferrell) was a customerentertaining luncheon guests at the Club. Ferrell'scomplaint to Irwin alleged that Chavez (1) was slowin removing an extra place setting and chair from histablewhen asked to do so by Ferrell and that,according to Ferrell's testimony, Chavez finally "justshoved it over to someone else's table" causingFerrell to be embarrassed; (2) was slow in bringinghis beverage order and, later, in bringing his check;and (3) gave him intermittent hostile glancesthroughout the duration of the meal. In addition,however, Ferrell testified, without contradiction,that he also voiced his dissatisfaction with respect tothe food service rendered that day by the foodwaiter, complaining to Irwin that (1) the food wasslow in coming; (2) the waiter brought food whichhad not been ordered; (3) the food was served fromthe wrong side; and (4) the waiter brought only onepiece of bread per guest. Unlike Chavez, however,thefoodwaiterwas neither discharged norreprimanded as a result of the Ferrell complaintagainst him.Under all the circumstances herein, we arepersuaded that Chavez was not discharged forcause, as asserted by Respondent. And, while we donot minimize the possible seriousness of the Ferrellcomplaint, we are convinced by the following factsand circumstances, which are more fully set forth bythe Trial Examiner, that this incident constitutes apretext to conceal Respondent's unlawful motive fordischarging Chavez. Specifically, we rely5 on thedisparity of treatment accorded Chavez, a knownprounion activist, and the food waiter, as a result ofFerrell's complaint; Respondent's failure to explainthe reason for the discharge in response to Chavez'inquiry; Respondent's failure to give prior warningto Chavez that his work was less than satisfactory;Respondent's failure to seek an explanation fromChavez with respect to the Ferrell complaint prior tothe discharge; the shifting and inconsistent reasonsadvancedbyRespondent in support of thedischarge; Respondent's expressed hostility towardthe Union; and, the timing of the discharge 3 weeksafter the Trial Examiner's Decision issued in theprevious case involving this Respondent, at thehearing in which Chavez gave testimony adverse toRespondent's interests.2.The Trial Examiner found that Respondent'sno-solicitation rule, as enunciated by its attorney,Hoy, on March 15 at a meeting with Chavez, did not'Herein called the Union2E1 Paso Manor,Inc, 159 NLRB 1649'Unless otherwise indicated, all dates are in 19664 The decisionto dischargeChavez wasmadeon April 25,which was Chavez' day off5Unlike the Trial Examiner, we do not rely on the fact that a 15-percent service charge appeared on the beverage check signed byFerrell164 NLRB No. 81 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolate Section 8(a)(1) of the Act. We find merit inthe General Counsel's exception to this finding.Respondent contends that its ruleagainstsolicitation during working time was not limited tounion solicitation, and that Hoy's remarks to Chavezwere intended to secure his compliance with lawfulrules. According to Hoy's testimony, he told Chavezon March 15 about employee complaints "that hewas bothering them during his working time andduring their working time; that he was passing outliterature,union literature,and attempting todiscuss some of this against the will of theemployees which was against the [Respondent's]policies." Hoy further testified:I told him [Chavez] ... it was an establishedrule, of which he was aware, that there was tobe no solicitation for any reason on his workingtime or on the working time of the people, theemployees that he was attempting to solicit. Idid not outline in detail the matters regardingwhich he could not solicit, but I told him that hisviews as to the Union were his own ideas; thatmanagement did not necessarily agree withwhat he said. I did say that he could not soliciton working time for any purpose... I didexplain that his duties were limited to the MardiGras Club premises and the kitchen premises,because he was performing Club duties, and thatwhile he was there as an employee, he was tolimit his activities and that he was not to wanderthrough the hotel or any of the other premises;and, if he was soliciting any other part of thehotel,he would be disciplined.[Emphasissupplied.]Furthermore, by admittedon cross-examinationthat the March 15 meeting with Chavez was, in fact,held because of Chavez' continued solicitation onbehalf of the Union.The breadth of Respondent's no-solicitation rule,as set forth by Hoy's testimony, unlawfully restrictsthe employees' right to engage in union activities onnonworking time in nonworking areas, and thereforeis violative of Section 8(a)(1) of the Act.6 In addition,the record establishes, and we find, that Hoy'sstatements to Chavez on March 15 were intended todiscourage his solicitation and other activities onbehalf of the Union rather than to enforce apresumed valid no-solicitation rule. Accordingly, wealso find that Hoy's remarks constituted a threat ofreprisal against Chavez if he continued to engage inprounion activities and, therefore, violated Section8(a)(1) of the Act.7ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor'Firestone Steel Products Company,147 NLRB 462, 464,General Aniline & FilmCorporation, 145 NLRB 1215, cf,Relations Board hereby orders that the Respondent,El Paso Manor, Inc., El Paso, Texas, its_officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in Hotel, Motel,RestaurantEmployeesandBartendersLocalNo. 628 of the Hotel & Restaurant Employees andBartenders InternationalUnion, AFL-CIO, or anyotherlabororganization,bydiscriminatorilydischarginganyofitsemployees,orbydiscriminating in any other manner in regard to theirhire and tenure of employment or any term orcondition of employment.(b) Dischargingorotherwisediscriminatingagainstemployeesbecause they have giventestimony in proceedings under the Act.(c)Threatening employees with discharge orother reprisals if they support or assist the above-named Union, or any other labor organization.(d)Maintaining and enforcing a no-solicitationrule which prohibits its employees from engaging inunion solicitation on nonworking time in nonworkingareas.(e) Inanyothermanner interferingwith,restraining, or coercing its employees in the exerciseof their right to self-organization,to form labororganizations, to join or assistHotel,Motel,RestaurantEmployeesandBartendersLocalNo. 628 of the Hotel & Restaurant Employees andBartenders International Union, AFL-CIO, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing, andtoengage in other concerted activities for thepurpose of collective bargaining or other mutual aidor protection, and to refrain from any or all of suchactivities.2.Take the following affirmative action which itis found will effectuate the policies of the Act:(a)Offer to Reymundo Chavezimmediateand fullreinstatement to his former or a substantiallyequivalent position without prejudice to his seniorityor other rights and privileges previously enjoyed.(b)Notify the above-named employee if presentlyserving in the Armed Forces of the United States ofhis right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(c)Make whole Reymundo Chavez for any loss ofpay he may have suffered by reason of thediscrimination, in themanner provided in thesection of the Trial Examiner's Decision entitled"The Remedy."Floridan Hotel ofTampa, Inc, 137 NLRB 1484Daniel ConstructionCompany, Inc, 145 NLRB 1397,1399 EL PASO MANOR, INC.(d)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay and interest due under the terms of-thisOrder.(e)Post at its place of business in El Paso, Texas,copies of the attached notice marked "Appendix."8Copies of said notice, to be furnished by theRegional Director for Region 28, shall, after beingdulysignedby the Respondent's authorizedrepresentative, be posted by it for 60 consecutivedays from the date of posting, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 28; inwriting,within 10daysfrom the date of thisDecision, what steps have been taken to complyherewith." In the eventthat this Order is enforced by a decree of aUnited States Court of Appeals, there shall be substituted for thewords "a Decision and Order" the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order599fromengaging in union solicitation onnonworking time in nonworking areas.WE WILL NOT in any other manner interferewith,restrain, or coerce our employees in theexercise of their right to self-organization, toform, join,or assist Hotel,Motel,RestaurantEmployees and BartendersLocalNo. 628 of theHotel & Restaurant Employees and BartendersInternational Union,AFL-CIO,or any otherlabororganization,tobargaincollectivelythrough representatives of their own choosing,and to engage in concerted activities for thepurpose of collective bargaining or other mutualaid or protection,and to refrain from any or allof such activities.All of our employees are freeto become or remain members, or to refrainfrom becoming or remaining members, of theabove-namedUnionoranyother labororganization.WE WILL offer Reymundo Chavez immediateand full reinstatement to his former orsubstantiallyequivalentpositionwithoutprejudice to his seniority or other rights andprivileges previously enjoyed,and make himwhole for any loss of pay suffered by himbecause of the discrimination against him.EL PASO MANOR, INC.(Employer)APPENDIXDatedBy(Representative)(Title)NOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT discourage membership inHotel,Motel,RestaurantEmployees andBartenders Local No. 628 of the Hotel &RestaurantEmployeesandBartendersInternational Union, AFL-CIO, or any otherlabor organization, by discriminatorily discharg-ing any of our employees or by discriminatingin any other manner in regard to their hireor tenure of employment or any term orcondition of employment.WE WILL NOT discharge or otherwisediscriminate against our employees becausethey have given testimony in proceedings underthe Act.WE WILL NOT threaten our employees withdischarge or other reprisals if they support orassist the above-named Union, or any otherlabor organization.WE WILL NOT maintain and enforce a no-solicitation rule which prohibits our employeesNote: We will notify the above-named employee ifpresently serving in the Armed Forces of the UnitedStates of his right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces.This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,500GoldAvenue, S.W., Room 7011,Federal Building and United States Courthouse,Albuquerque,NewMexico 87101, Telephone247-0311.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY S. SAHM, Trial Examiner: This proceeding washeard before me in El Paso, Texas, on September 20 and21, 1966, on the complaint of the General Counsel and theanswer of El Paso Manor, Inc., hereinafter referred to as 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent.'The issues litigated were whether theRespondent engaged in unfair labor practicesand therebyviolatedSection8(a)(4)of the Labor ManagementRelationsAct, asamended,61 Stat.136, herein called theAct,2 and Section 8(a)(1) bythreatening employees withdischargeif theyengaged in union activities. The partieswaived oral argument and thebriefs filed by the GeneralCounseland the Respondenthave been fullyconsidered.During the hearing the Trial Examiner reserved ruling onRespondent'smotion to dismiss the complaint. Thismotion is disposed of in accordance with the findings andconclusions stated in this Decision.Upon the entire record in the case and from observationof thedemeanorof thewitnesses,Iherebymake thefollowing:FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYRespondent is a corporation duly organized under thelaws of the State of Texas. At all times material herein,Respondent has operated and maintained a motel,privateclub, restaurant,and bar in the city of El Paso, Texas,employing approximately 115 people and is, and has beenat all times material herein,continuously engaged at saidplace of business in offering hotel accomodations, food,and drink to the public. During the same period,Respondent purchased and received supplies, goods,materials, and equipment from States other than the Stateof Texas valued in excess of$50,000.It is found thatRespondent is now,and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Union,namely, the Hotel,Motel,RestaurantEmployees and BartendersLocal No.628 of the Hotel &RestaurantEmployeesandBartenders InternationalUnion,AFL-CIO,isa labor organization within themeaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueReymundoChavez,the alleged discriminatee, testifiedagainstRespondent3 in an earlier related unfair laborpractice proceeding(ElPasoManor,Inc.,159 NLRB1649),at a Board hearing on September16 and October 4,1965.4Respondent discharged ReymundoChavez, awaiter,contending he was "latetowork,"his "generalattitudewas unacceptable,"particularly after a Boardelection,he engaged in union solicitationduring his "dutyhours" and he was discourteous to customers. TheiThe Respondent'sanswer was a general denial althoughSection 102.20 of the Board's Rules and Regulations,Series 8, asamended, provide that Respondent "shall specifically admit,deny, or explain each of the facts alleged in the complaint,unlessthe Respondent is without knowledge.All allegations in thecomplaint,if no answer is filed, or any allegation in the complaintnot specifically denied or explained in an answer filed.shall bedeemed to be admitted to be true and shall be so found by theBoard,unless good cause to the contrary is shown"In view of thefact that the General Counsel has failed to object,the answer, forpurposes of this Decision,shall be considered to comply with theabove-cited provisionGeneral Counsel denies this was the reason for histermination,alleging Reymundo Chavez was dischargedbecause of his union activities.B.TheTestimonyReymundoChavezwas employed by Respondent fromAugust 17, 1964, to April 26, 1966.His supervisor duringthisentireperiodoftimewasHectorChavez,Respondent'smaitre d'hotel,whose supervisory status isnot in dispute.Respondent acknowledges that ReymundoChavez,the alleged discriminatee,was a prime mover ofthe organizational campaign,an ardent union proponent, aunion observer at the Board-conducted election ofRespondent's employees on May6, 1965, which the Unionlost, and that Reymundo's union activities were known toit prior to Reymundo's dischargeon April 26,1966.When hewas a witness at the Board hearing in,September and October 1965 in which theRespondentwas found to have committed various unfair laborpractices,Reymundo testified that Respondent's officialsinterrogated him as to his views concerning the Union andquestioned him as to whether his two sons,who werefound bythe Board in the prior proceeding to have beendiscriminatorilydischargedbyRespondent,weremembers ofthe Union.Subsequentto the May 6election and up to the time ofhisdischarge,ReymundoChavez distributed unionliterature to the employees,solicitedthem to sign unionauthorization cards, and extolled the virtues of unionism tohis coworkers.On or aboutMarch 15, 1966,he was summoned to themanager'sofficeand in the presenceofKlink, theCompany'spresident,Irwin,themanager,and anotherwaiternamedVargas,ChavezwasadvisedbyRespondent's attorney,Robert H. Hoy, Jr.,who is also oneof theowners of the Respondent Motel,that companypolicyprohibited employees from engaging in unionactivitiesor any type ofsolicitation, union or otherwise,during working hours andthat, if Chavezviolated this rule,he would be subject to discharge.Chavezsaid nothing. Oncross-examination,Hoy testifiedthat Chavez "was stirringup" the employees and on two occasions prior toMarch 15, Chavez hadbeen cautioned by Respondent'sofficials not tosolicit forany purpose or talk union toemployees during working hours.A few dayslater,Reymundo Chavez testified that hissupervisor,Hector Chavez(no relation)said to him: "Iwish you wouldcut this stuff about the Union because I donot want to be the one to have to dischargeyou."s WhenReymundoChavez wasdischargedby Hector Chavez onApril 26, 1966,the latter said,whenasked byReymundothe reason for him being fired:"there is a very bigcomplaint againstyou." WhenReymundo asked him to bespecific and givehim thedetails of this "complaint,"2Section 8(a)(4) provides in pertinent part that it is an unfairlabor practice "to discharge or otherwise discriminate against anemployee because he has filed charges or given testimony underthe Act "'Respondent's counsel acknowledged that Chavez'testimonyat this hearing could properly be characterized as "adverse" tothe RespondentSee G C.Exhs 3(a) and 3(b) which are in the transcript in theprior case,particularly pp. 147 through 214 and 695 to 7115Hector Chavez, when asked by Respondent's counsel on hisdirect examination if this occurred, did not deny it but equivocallytestified that"[he] don't recall " EL PASO MANOR, INC.Hector said it concerned an argument Reymundo had witha customer.When Reymundo denied this and askedHector the name of the customer, the table at which hewas seated, and the date this was supposed to haveoccurred, Hector refused to elaborate.HectorChavez' version of this incident and thecircumstances under which he notified Reymundo he wasfired is as follows: "I told him that he was fired. He wantedto know why. I told him that we had received a very badcomplaint on him. He inquired who the person was thathad complained ... I couldn't recall the name of theperson at that moment-so I didn't tell him who the personwas." On cross-examination, Hector testified: "I didn'tthink I had to tell him [the name of the customer] since hehad done something wrong ... He had the right to ask whyhe was being discharged, but not the name of the customerwho complained."Jerry Irwin,manager of the motel, testified that acustomer named Ferrell came to the motel on April 25,1966, and complained of rudeness and impertinence on thepart of a waiter, whose name he did not know, which heclaimed occurred on April 20. Ferrell's complaint wasbased on the waiter being slow in serving drinks and"abrupt" in removing an extra place setting when sorequested by Ferrell.s Also, Irwin testified Ferrell told himthat the waiter gave him "intermittent, unfriendly looksand glances"7 and the check "was slow in coming."Subsequent investigation by Hector Chavez, the maitre d',who is Reymundo's supervisor, testified Irwin, revealedthat the waiter responsible for the purported derelictionswas Reymundo Chavez, the alleged discriminatee.Hector Chavez testified that in the course of hisinvestigation Ferrell told him "that he was treated realdirty by the waiter." Hector also testified that Reymundo's"attitude was real poor toward the customers ... to me hewas not performing as well as he used to perform beforethe election ... I warned him on several occasions. I toldhim to keep up the good work, to do a good job." Hectorthen alleged an additional reason for his dissatisfactionwith Reymundo, testifying that "he was quite often late towork ... constantly late" and that he had two altercationswith customers other than Ferrell.In addition to the complaints testified to by Irwin,Respondent'smanager, Ferrell, when he was on thewitness stand, stated that "[he] had trouble getting achair moved and that the service was slow and it becameevident we were being toned down and it was not pleasantthere. . . . [The waiter's service] was very lacking and heseemed reluctant to move the chair."8 Ferrell testified thatnot only was he dissatisfied with the waiter who served thedrinks, who it is uncontroverted was Reymundo, but thathe was displeased also with the food waiter, a man namedVargas, whom Ferrell testified was not only slow but alsoserved them food he did not order. Ferrell also testifiedthat he and his two guests were served only one piece ofbread each and "the food was served from the wrongside."Irwin,Respondent's manager, testified that althoughtheFerrell incident in itself, was sufficient to havedischargedReymundo Chavez that he nevertheless8 It seems Ferrell had two luncheon guests and that the tablehad four place settings. The extra place setting apparentlyannoyed Ferrell because, testified Irwin, Ferrell complained thathe did not "lik[el ghosts at his table."7When Ferrell was asked on his cross-examination if heupbraided the waiter, he answered in the negative, explaining thathe and the waiter "lust star[ed] each other down for the whole601instructedHector, the maitre d'hotel, not to dischargeReymundo because he "did not want to cause any troublewhen we were in the midst of union dealings." When Irwinreferred the matter to Attorney Hoy as to what dispositionshould be made of Reymundo, Hoy decided to haveHector, his supervisor, notify Reymundo he was beingdischarged but for Hector "not to discuss in any detailedterms with Reymundo why he was being discharged; butrather to simply explain that there had been a seriouscomplaint as far as the customer was concerned."Klink,president of the Respondent, testified thatReymundo's "attitude had worsened and deterioratedafter the [Board] election took place" on May 5, 1965;thathe reported to work late; that "in waiting oncustomers, he was hesitant in getting to them" whereasbefore the election Reymundo was "quick moving" andthat he had warned him "about riling the help in thekitchen and for berading [sic] them." When Klink wasasked what the reason was for his deciding to dischargeReymundo, he replied: "it was the culmination of anumber of offenses in my mind that caused the decision tobe made to fire Mr. Chavez."Reymundo Chavez was called to the manager's office onMarch 15, and admonished by Attorney Hoy with respectto complaints being received from other employees thatReymundo was attempting during working hours toproselyte them to unionism. Hoy's testimony concerningthis incident continues as follows:I told Reymundo Chavez that it had come to ourattention, through complaints from [Respondent's]employees . . . that he was bothering them during hisworking time and during their working time; that hewas passing out literature, union literature, andattempting to discuss some of this against the will ofthe employees which was against the [Respondent's]policies. I told him then that it was an establishedrule, of which he was aware, that there was to be nosolicitations for any reason on his working time or ontheworking time of the other people, the otheremployees that he was attempting to solicit. I did notoutline in detail the matters regarding which he couldnot solicit, but I told him that his views as to the Unionwere his own ideas; that management did notnecessarily agree with what he said. I did say that hecould not solicit on working time for any purpose. Idid not say specifically that he should not solicit forthe Union. All I said was, "You cannot solicit for anypurpose while you are on duty or while anotheremployee that you are soliciting is on duty, while intheperformance of your duties or while otheremployees are in the performance of their duties orher duties there." I did explain that his duties werelimited to the Mardi Gras Club premises and thekitchen premises, because he was performing clubduties, and that while he was there as an employee, hewas to limit his activities and that he was not towander through the hotel or any of the otherpremises; and, if he was soliciting any other part ofthe hotel, he would be disciplined, that if he did that,he was wrong; that he should not do that. I told himtwo hours it took to serve the drinks and food ""Ferrell requested the waiter to remove the unoccupied fourthchair from the table as there was only he and his two guestsseated at the tableWhen he asked him to remove the chair,testified Ferrell, the waiter "shoved it over into someone else'stable and that was embarrassing[he] was very arrogant withme 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDthatifcomplaints continued to come in to themanagement at the[Respondent]Sheraton that somedisciplinary action would have to be taken. I thenasked him if he understood what I was saying and heindicated that he did.On cross-examination,Hoy denied,contrarytoReymundo's testimony,that he told him he could not"solicitfor the Union"but, claimed Hoy, he did notconfinehis orderto union solicitation alone but instructedReymundo that he "was not to solicit for any purposewhile he was working or while the other people weresupposed to be working when he was soliciting."BernardoVargas, who workedforRespondent fromFebruary 21 to July 31, 1966,as a food waiter and who waspresent at the meeting in the manager'sofficewhenReymundo was admonishedby AttorneyHoy, testifiedthrough an interpreter that Reymundo was toldby Hoy totake care of his personal affairs"outside of the businessand on his free time,that he was free to do whatever hewanted but on his free time" and not during working hoursand outside the premisesof the motel. "Also [continuedVargas],thaton his freetime and outside of the building,that[Reymundo]could take care of his business, that hewas the owner of his acts,but not in the building or duringworking hours.And, that they did notwant to see himaround the swimming pool or around the motel; for him tolimit himself to his placeof work whichwas the kitchenand the dining room;and that theydid not want him to betaking care of personal things there, that he was the ownerof his own personal acts.... It was all ina very cordial orfriendly way fromboth parties,fromthe one party's endand from[Reymundo's]part."Vargas also testified thathe knew nothing about Reymundo becoming involved inan incidentwitha customeron April 20, which isthe datewhenRespondent claimstheFerrellincidentwassupposedto have occurred.On cross-examinationby the GeneralCounsel,Vargastestifiedhe did not recall Hoy sayinganything regardingunions at this meeting in the manager's office but that theonly matter discussed was "personal affairs."Analysis of the Testimony and ConclusionsThe witnesses for the General Counsel and Respondentare in sharp conflict as to the salient issues in thisproceeding.Nevertheless,after observing the witnesses,analyzing the record as a whole, and the inferences to bedrawn therefrom,this conflict in testimony is resolved infavor of the version told by Reymundo Chavez, the allegeddiscriminatee.Based upon the foregoing recital of thefacts in this case,the demeanor and deportment of thewitnesses in testifying,and upon the substantial evidenceon the record appraised as a whole, and on the generallyconsistent testimony of Reymundo Chavez which logicallyconformedwiththeuncontrovertedchronologicalsequence of events and attendant circumstances,as wellas certain'undisputed and demonstrable facts hereinafterexplicated,his testimony is credited.'Conversely,Respondent'switnesses'recital of theirversions of the facts are not credited because, among otherreasons hereinafter explained,Klink's,Hector Chavez',See sectionC,infra" Interstate Circuit, Inc vUS ,306 U S 208, 225, 226,iV L R B v Wallick and Schwalm,198 F 2d 477, 483 (C A 3).Concord Supplies &EquipmentCorp,110 NLRB 1873, 1879" Paudler v Paudle,,185 F 2d 901, 903 (C A 5), cert denied341 U S 92012An employer may lawfully prevent its employees fromFerrell's, and Irwin's testimony was singularly vague andindefinite,particularlywith respect to the quality ofReymundo's work performance becoming increasinglyunsatisfactory after the May 5, 1965, election and up untilhis discharge on April 26, 1966. Furthermore, equivocalcustomer complaints voiced by Respondent's witnesseswith respect to the quality of the dischargee's work which,inthemain,are too intangible to refute, leavesReymundo's discharge unsatisfactorily explained.Not only was the Ferrell incident remarkable in itstriviality, lacking in specificity, and doubtful in its verity,but when considered in the light of the fact that neitherGuido nor Ranchik, customers with whom Reymundo alsowas alleged by Respondent to have had altercations, didnot testify,it isreasonable to assume their versions ofwhat occurred would not have corroborated HectorChavez' testimony.10 Respondent's failure to producethese witnesses at the hearing weakens its own witnesses'testimony and warrants drawing an inference that ifproduced, their testimony would not have been favorableto its case. The absence of these witnesses "not onlystrengthens the probative force" of the General Counsel'scontention that Reymundo Chavez was discriminatorilydischarged, "but of itself is clothed with a certainprobative force.""Highly significant with respect to the veracity of theRespondent's witnesses' version of the Ferrell incident isthat Ferrell apparently gave a tip to Reymundo Chavezalthough he denies he did so. Refuting Ferrell's denial isthe beverage check (Resp. Exh. 1), which reveals a"service charge" of 15 percent was added to the bill andFerrell's cogent admission that it was his signature whichwas on the check. It would appear, therefore, that theservice Ferrell received from Reymundo was satisfactory;otherwise,it isreasonable to infer he would not have giventhis gratuity to Reymundo.Moreover, the Guido incident was insignificant and theother incident involved an inebriated customer namedRanchik with whom Reymundo courteously and patientlyremonstrated when he called Reymundo a vile name.Respondent gave additional reasons in addition to theFerrell,Guido,andRanchik incidents for firingReymundo; namely, that he was chronically late for work;his attitude was poor; Reymundo allegedly talked union toemployees during working hours; 12 being away from hisduty station and a vague complaint that a lady customerwas "embarrassed by Reymundo some time back." Suchshifting and inconsistent explanations and reasons forReymundo's discharge are indicative of a discriminatoryintent and is a circumstance indicating its motivation. toMoreover, the refusal of Hector, his supervisor, to give-Reymundo the reason for his discharge and purportedlyrefusing to identify the customer to whom he waspurportedly discourteous and the refusal to disclose thespecifics of the customer's complaint may, of course, beconsidered in determining the real motive for thedischarge.14 It is found, therefore, that the reasons allegedfor discharging Reymundo Chavez were spurious and atransparent pretext to screen Respondent's discriminatorymotivation.soliciting for a union during workinghours provided the ban is notpromulgatedor enforced for a discriminatorypurpose, as forexample,in response to union activity and not to maintain orderSera-Air, Inc, 161 NLRB 382Dant & Russell, Ltd, 92 NLRB 307,320InterboroContractors, Inc, 157 NLRB 1295, 1301 EL PASO MANOR, INC.603Motivation is a subjective matter, which if found, mustbe found from objective circumstances established by therecordafterdulyconsideringallcountervailingtestimony.is One of the objective circumstances in thiscase is Reymundo's intensive union activities,of whichRespondentadmitted itknew.Anotherobjectivecircumstance isRespondent'sunionantipathyasevidenced by President Klink's testimony. Anothercircumstance is the timing of Reymundo's discharge in thecontext of his testifying adversely at the unfair laborpractice hearing in the fall of 1965, and his precipitate andsummarytermination3 weeks after the Trial Examiner'sDecision issued in that case, without being given anyreasons for his discharge other than vague and generalizedones. It is not believed that a nondiscriminatorilymotivated employer would have acted so unreasonablyunder such circumstances.It is much more reasonable toinfer that Reymundo's unionactivities, which Respondentopposed and toward which it was hostile, and hissubsequently testifying adversely to Respondent, was thereal reason for his discharge. Considering all theseobjective factors, it is concluded and found that there is acausal chain linking Reymundo's discharge to both hisunion activities and the adverse testimony he gave at theBoard's hearing.Moreover,when it is considered, and this isuncontradicted, that Reymundo was never personallyreprimanded or the quality of his work criticized, nor givenany warning that Respondent was not satisfied with hiswork, although Hector Chavez, his immediate overseer,directlyobservedandsupervisedhisworkforapproximately 20months, the reasons ascribed byRespondent for discharging him strains one's credulity. Infact, Reymundo, working for Respondent almost 2 years,significantly indicates he was a capable, qualified, reliableemployee who had a satisfactory work record. Of course,his 2 years' length of service does not conclusively provehe was efficient, but it does indicate that the Respondenthad not considered Reymundo's alleged derelictions ofduty to be serious enough to merit his discharge, and italso has relevancy as to whether Respondent sincerelyacted on those grounds and not on the ground of unionactivity.Nevertheless, with the advent of the Union, aswell as the unfair labor practice hearing at whichReymundo testified in September and October 1965, andwith the issuance of the Trial Examiner's Decision onApril 4, 1966, finding against Respondent, whereuponReymundo was precipitately discharged within 3 weeksfrom the issuance of the Decision with no warning thatdisciplinary action was imminent, shows it was done forthe purpose of Respondent ridding itself of anirritatingunion proponent.Here Respondent's evidence itselffurnished part of "reasonable cause for believing that theground put forward by [it] was not the true one and theground was because ofunionactivity." 16Itwould seem that Reymundo's conduct apparentlybecame intolerable only after he persisted,subsequent tothe election,in his union activities and testifiedadverselytoRespondent in the related prior proceedings in whichthe Company was found to have committed unfair laborpractices. It stretches credulity too far to believe thattherewas merely a temporal coincidental connectionbetween his testifying in the prior case, and his abruptdismissal 3 weeks after the Trial Examiner's Decisionissued. It is believed that this unexplained temporalcoincidence vis-a-vis the principal events in this case werereally no coincidence at all, but rather part of a deliberateeffortby Respondent to abort the employees' lawfulorganizational activities before they had progressed too fartoward fruition by firing Reymundo, the Union's leadingproponent.AlthoughRespondentsoughttojustifythediscriminatee's discharge,inter alia,on the basis of hisdiscourtesy toward customers, the evidence did notestablish the factual validity of the derelictions charged tohim. Running throughout his discharge is the dominanttheme that at no time, either before the election in May1965, or after the election and issuance of the TrialExaminer's Decision, or at any time thereafter up until hisdischarge on April 26, 1966, was any complaint made tohim with respect to the quality of his work. The trier ofthese facts is not impressed by the sincerity of a charge ofunsatisfactorywork performance where the employermakes no effort to inform his employee that he isdissatisfiedwithhiswork.Assuming there was ajustifiable ground for dismissal,it is no defense if it is apretext and not the moving cause. 17Against the evidence of inefficiency and otherderelictionsof duty alleged by the Respondent forReymundo Chavez' discharge, there has been weighed thesummary nature of the termination, with no prior noticeever having been given this employee that his work wasunsatisfactory, its timing in relation to Reymundo's unionactivities, the discharge within 3 weeks after the TrialExaminer's Decision issued, the satisfactory work recordof Reymundo, the length of time he was employed byRespondent, and Respondent's admitted knowledge of hisunion activities at the time the discharge was effectuated,allof which leads to the inescapable conclusion thatReymundowasdiscriminatorilydischarged.Thiscombination of circumstances is scarcely explainableexceptupon the hypothesis that Respondent wasdiscriminatorily motivated in discharging Reymundo andmakes no other explanation reasonable.isThe particular faults urged by the Respondent asoccasioning Reymundo's discharge, the record reveals,are indefinite, vague, and general accusations which, inthemain, are too nebulous to refute. Moreover, thesealleged faults were condoned for 2 years without anyaction being taken and without Respondent reprimanding" However, the question whether Respondent discriminatorilydischarged Chavez presents only a question of fact, the key issuebeing Respondent's intent or motivationHowever, "intent issubjective" and can usually be established only by circumstantialevidenceN L R B v MelroseProcessingCo , 351F 2d 693, 698(C A 8) Indeed, "direct evidence of a purpose to violate a statuteisrarelyobtainable "N L R B v International Union ofOperatingEngineers,Local 101 [Sub Grade EngineeringCo ],216 F 2d 161, 164 (C A 8) The issue with respect to Chavez'discharge is whether the General Counsel sustained his burden ofproving that the Respondent's action was motivated in significantpart by the employee's union activity The Company does nothave the burden of proving that it discharged him for the reasonsstated by the CompanyAnd it isby now a truism that anemployee may lawfully be discharged for no reason at all On theother hand it is likewise true that employers do not ordinarilydischarge men "for no reason at all," and the Respondent heredoes not claim to have done so Moreover,judicial authoritywarrants inquiry into whether an employer's asserted motive fordischarge"withstands scrutiny,"and goes so far as to declarethat its failure in that regard can furnish support for a finding ofunlawful motivation See,e g , N L R B v Dant & Russell, 207F 2d 165, 167 (C A 9),and cases there cited" N L R B v Texas Bolt Company,313 F 2d 761, 763 (C A 5)N L R B v Solo Cup Company, 237F 2d 521, 525 (C A 8)18SeePacemaker Corporation,120 NLR B 987, 991 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDor disciplining him until he continued to persist in hisunion activities after the election and subsequentlytestified against Respondent.The more reasonable explanation would appear to bethat itwas not until Reymundo testified againstRespondent in the hearing which concluded October 4,1965, that the Respondent became disenchanted with thequality of his workmanship, or to stateit inthe converse,theCompany had evidently tolerated his allegedshortcomings only to find his services no longer tolerable 3weeks after his adverse testimony contributed to a findingin the Trial Examiner's Decision that Respondent wasguilty of unfair labor practices. These undisputed anddemonstrable facts, particularlyRespondent's directknowledge of Reymundo's union activities, indicate thatthereasonsadvanced by the Respondent for itsdischarging this employee were a subterfuge and chosenex post factoto screen its true motive. The alleged reasonsfor the discharge are doubtful as well as unconvincing,because they are not only inconsistent with the credibleevidencebutarealsobelievedtohavebeendiscriminatorily motivated. Furthermore, it is not believedthat the alleged customer incidents, or any other assertedreasons,actuallysupplied themotivationforthetermination here involved, but rather, that the operativereasons were in fact discriminatory.Itisconcluded, therefore, that the real cause ofReymundo Chavez' discharge was not his inadequacy as awaiter but his interest in union activities and his testifyingadverselytoRespondent,particularlyso,whenconsideration is given to the evident interrelationship andproximity of his discharge to the Respondent's knowledgeof Reymundo's union activities as well as his testifyingagainst Respondent.19 Under such circumstances, it isbelieved and found that the motivating factors forReymundo's discharge were both his union activities andhis testimony in support of the Union. The evidence setforth above, not further explained nor rebutted by theRespondent, and occurring at the time the Respondentwas engaged in widespread unfair labor practices, asfd bthBd iC28-CA-1218201257ounypersuades,oarnease,theTrialExaminer that Chavez' fictitiousderelictionsdihwere seized upon as a pretext for thearge.scOn the basis of the foregoing and the entire record, aswellasthesuggestiveindiciainherentinthecircumstances surrounding Reymundo's discharge, andtheweakness of the alleged justification, it is found(contrary to Respondent's contention that Reymundo wasfired for cause) that his union activities as well as hishaving given testimony under the Act, adverse toRespondent at the Board's unfair labor practice hearing,were the real reasons and therefore, discrimination inregard to his hire and tenure of employment, therebydiscouragingmembership in the Union in violation ofSection 8(a)(1), (3), and (4) of the Act.21C. The Alleged Violations of Section 8(a)(1)Paragraph 8 of the complaint alleges that on March 15,1966, Attorney Hoy threatened employees with dischargeand reprisals if they engaged in union solicitation or otherunion activities while on company premises. The evidenceadduced by the General Counsel reveals that thisallegation is confined to Hoy summoning ReymundoChavez to the office of Respondent's manager, andnotifyinghim of the motel's policy with respect tosolicitation on company premises, the details of which areset out in the section of this Decision entitled "TheTestimony." In substance, Reymundo's version differsfrom Hoy's as to what transpired when he was summonedto the manager's office, in that Reymundo testified he wascautioned not to engage in union solicitation, whereasHoy's recital states he admonished Reymundo to desistfrom engaging inanytype of solicitation, union, charitable,or otherwise.The question of credibility raised by the above-referredto testimony is resolved in favor of the version related byHoy and Vargas, a coworker of Reymundo's, whosetestimony tended to corroborate Hoy. This is not toindicate that Reymundo is not believed to be a crediblewitness. On the contrary, it is the opinion of the trier ofthese facts that Reymundo Chavez was a forthright andhonest witness, as shown by his testimony as to otheraspects of this case,supra,which have been credited.22 Itisbelieved that because of language difficulties (hetestified through an interpreter), that Reymundo wasunable to understand clearly what Attorney Hoy told himat the meeting on March 15 in the manager's motel office.It is felt that he was honestly mistaken and undoubtedlyconfused as to what Hoy exactly said at this meeting whenit is considered that he was testifying with respect totechnical and precise legal terminology bordering on thesemantic and to an event which had occurred 6 monthsprior to the hearing. It is not believed Reymundo lied butrather that he was prey to the fallibility of the humanmemory, the infirmities of the human mind, the weaknessof human understanding (particularly one not conversantwith the English language), and the vagaries ofrecollection. It is a fact of life that even literate witnessessometimes see, hear, and recall inaccurately or perhapshear only what they want to hear. After forgetting much ofwhat he sees or hears within a matter of days, or perhapsweeks, a witness typically appears at a hearing manymonths later, retaining only his most emotional memories.Nor is it believed that Attorney Hoy, an able lawyer,versed in labor law, would have been so flagrantly stupidor such a marplot and so incredibly naive as to senselesslycompromise his client by limiting his admonition toReymundo to union solicitation exclusively. Moreover, it isbelieved thatHoy,Respondent's lawyer,was notattempting to interfere with, restrain, or coerce Reymundoin his Section 7 organizational rights, but rather to notifyi""Coincidence in timing between events in a union organizingcampaign and company activities which have an adverse effectthereon should be considered in reviewing NLRB inferences ofillegalmotivation for such acts"N L R B.vSchnell Tool & DieCorporation,359 F 2d 39, 45 (C A 6)N L R B v MontgomeryWard & Co ,242 F 2d 497,502 (C A 2)20 159 NLRB 164921N L R B.vStowe Spinning Company,165 F 2d 609, 615(C A4),N.L R B. v Elwood C Martin, d/b/a Nemec CombustionEngineers,207 F 2d 655(C A. 9), enfg 100 NLRB 1118,Bausch &Lomb Optical Company,107 NLRB 790, 826,Lingerie,Inc,101NLRB 1374, 1377-78 Whether Reymundo Chavez' discharge isviewed as a violation of Section 8(a)(3) and/or 8(a)(4) is immaterialas the remedies are substantially the sameSouthern Bleacheryand Print Works, Inc, 118 NLRB 299, 300, In 422 See the section of this Decision entitled "Analysis of theTestimony and Conclusions " "It is no reason for refusing toaccept everything that a witness says, because you do not believeall of it, nothing is more common in all kinds of judicial decisionsthan to believe some and not all" N.L R.B v Universal CameraCorporation,179 F 2d 749, 754 (C A 2) EL PASO MANOR, INC.605him what he legally could do and not do with respect to theUnion's organizational campaign. It is found, therefore,that it has neither been proved by a preponderance of theevidence nor has the General Counsel sustained therequisite overall burden of proving that Hoy engaged inany illegal conduct. Accordingly, it is recommended thatthe allegation of the complaint with respect to the allegedunfair labor practice on the part of Hoy be dimissed.23The record reveals that Hector Chavez, a supervisorwithin the meaning of Section 2(11) of the Act, warnedReymundo on or about March 18,1966, as follows:Iwish you would cut this stuff about the Unionbecause I do not want to be the one to have todischarge you.24By such conduct, Respondent, through its supervisor,HectorChavez,whose threat is imputable to theRespondent, engaged in unfair labor practices in violationof Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth above,occurring in connection with the operations of the moteldescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it will be recommended that it ceaseand desist therefrom, and take certain affirmative actiondesigned to effectuate the policies of the Act.It is therefore recommended that the RespondentCompany offer to the discriminatee, Reymundo Chavez,immediate, unconditional, and full reinstatement to hisformer or substantially equivalent position25 withoutprejudice to his seniority and other rights, workingconditions,and privileges.Furthermore, itwillberecommended that the Respondent make the saiddiscriminatee,Reymundo Chavez, whole for any loss ofearnings suffered since his discharge, by reason of thediscrimination against him by payment to him of a sum ofmoney equal to the amount which he normally would haveearned as wages from the date of his discharge to the dateof the Respondent's proper offer of reinstatement, less hisnet earnings during said period;26 the backpay withinterest at the rate of 6 percent per annum, shall becomputed on a quarterly basis in themannerestablishedby the Board inF.W. Woolworth Company,90 NLRB 289,and approved inN.L.R.B. v. Seven-Up Bottling Co., 344U.S. 344.It is also recommended that the Respondent preserveand make available to the Board or its agents, uponrequest, payroll records, social security payment records,timecards, personnel records and reports, and all othernecessary or useful records to facilitate and determine orcompute the amount of backpay due.Inasmuch as the discharge of employees for reasons ofunion affiliation or concerted activity has been regardedby the Board and courts as one of the most effectivemethods of defeating the exercise by employees of theirrights to self-organization, it is believed that there isdanger that the commission of unfair labor practicesgenerally is to be anticipated from Respondent's unlawfulconduct in the past.27 It will be recommended, therefore,that Respondent be required to cease and desist from inany manner interfering with, restraining, or coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act.On the basis of the foregoing findings of fact, and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The operations of El Paso Manor, Inc., affectcommerce as defined in Section 2(6) and (7) of the Act.2.Hotel, Motel, Restaurant Employees and BartendersLocal No. 628 of the Hotel & Restaurant Employees andBartenders International Union, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3.By interferingwith,restraining,and coercingemployees in the exercise of the rights guaranteed inSection 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.By discharging and discriminating with regard to thehire and tenure of employment of Reymundo Chavez,Respondentdiscouragedmembershipintheaforementioned Union and committed an unfair laborpractice within the meaning of Section 8(a)(1), (3), and (4)of the Act.5.By discharging Reymundo Chavez because he gavetestimony under the Act in Board proceedings, theRespondent violated Section 8(a)(4) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.7. It is recommended that the allegation in paragraph 8of the complaint that Attorney Robert H. Hoy threatenedReymundo Chavez with discharge or other reprisals if heengaged in union solicitation or other union activities whileon company premises be dismissed.[RecommendedOrder omitted from publication]21 CfMontgomery Ward & Co, Inc,145 NLRB 846,secondparagraph of £n 121See sectionB, supra,and fn 5°i The ChaseNational Bankof the City of New York,SanJuan,PuertoRico,Branch,65 NLRB 82716 Crossett Lumber Company,8 NLRB 440,RepublicSteelCorporationvN LR.B., 311 U S 7.17N.L.R B v EntwistleMfgCo , 120F 2d 532, 536 (C.A 4)